     Case 20-10383-RG           Doc 51      Filed 06/21/21 Entered 06/21/21 16:59:50        Desc Main
                                            Document      Page 1 of 2




       UNITED STATES BANKRUPTCY COURT                                    Order Filed on June 21, 2021
       DISTRICT OF NEW JERSEY                                            by Clerk
                                                                         U.S. Bankruptcy Court
                                                                         District of New Jersey
       Caption in Compliance with D.N.J. LBR 9004-1(b)


       DONALD V. BIASE
       PO Box 646
       Essex Fells, NJ 07021
       (973) 618-1008

       In Re:                                             Case No.: 20-10383


       Cheryl Lynn Hall,                                  Chapter:   7

                                                          Hearing Date: December 1, 2020 @ 10 AM
                                    Debtor.
                                                          Judge: Rosemary Gambardella




                                   ORDER DISMISSING CHAPTER 7 CASE

             The relief set forth on the following page, numbered two (2), is hereby ORDERED.




DATED: June 21, 2021
Case 20-10383-RG        Doc 51    Filed 06/21/21 Entered 06/21/21 16:59:50           Desc Main
                                  Document      Page 2 of 2




Page: 2

Debtor: Cheryl Lynn Hall

Case No: 20-10383 RG

Order: Order Dismissing Chapter 7 Case

____________________________________________________________________________

       THIS MATTER, having been opened to the Court by Donald V. Biase, Chapter 7 Trustee

in the above-captioned matter, on the return date of the Trustee’s Motion to Dismiss the within

Chapter 7 case on the grounds that the Debtor failed to cooperate with the Trustee and failed to

attend the originally scheduled 341(a) hearing and the numerous rescheduled 341(a) hearings; and

the Court having read and considered the moving papers; and other good and sufficient cause being

shown for the making and entry of the within Order; it is hereby,

       ORDERED, that the above captioned case be and is hereby dismissed; and it is further

       ORDERED, that the Trustee be and is hereby discharged of his duties as Chapter 7

Trustee.
